June 14, 2021

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

      Re:    United States v. Trevor McKoy, 20 CR 229 (JMF)

Dear Judge Furman:

I represent Mr. McKoy who is scheduled to appear before the Court on July 7,
2021 for sentencing. I am in receipt of the Pre-Sentence Report in which the
Probation Department references a prior Youth Offender conviction, the records
of which were available to the Probation Department but are under seal and,
therefore, unavailable to the defense. I am informed by the Probation
Department that it cannot release the records to the defense without a Court
Order. Therefore, I write to request that the Court order the United States
Probation Office to provide me with a copy of all court records and
documentation relating to Mr. McKoy’s Youthful Offender conviction.

Thank you.

Respectfully submitted,

/s/ Julia Gatto
Julia L. Gatto
Assistant Federal Defender
(212) 417-8750


cc:   AUSA Thomas Burnett (via ECF)
                                            Application GRANTED. The Clerk of Court is
                                            directed to terminate Doc. #62. SO ORDERED.




                                                              June 14, 2021
